DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating gingivitis, plaque, caries, does not reasonably provide enablement for preventing same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for preventing gingivitis, plaque, caries. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Hurlbutt et al., (Dental Caries: a pH-mediated disease). 
		

The breadth of the claims

The claims are broadly drawn to method for preventing gingivitis, plaque, caries. 
Since the instant specification provides no limiting definition of the term “prevention”, the term will be interpreted expansively. The term “prevention” may vary widely in meaning, from “preventing” a disease from occurring to “preventing” it from progressing. Nor is the term limited by any time frame.
 	The claims are thus very broad insofar as they suggest that one will not experience the disease when taking the claimed agent; that should one get the disease, it will not worsen; or that following its treatment, it will not recur. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which patients live. 


3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful protocols for carrying out the invention as claimed, other than treatment. The latter is corroborated by the working examples.  

4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.


	112, 2nd, Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1-4, 10-12, 15-17, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer et al., (EP1366737).
Zimmer et al. teaches cosmetic formulations including “Icy gel toothpaste” comprising “bioactive glasses” (Abstract; see also p. 81-82).
The bioactive glasses (orally acceptable carrier) comprise zinc oxide “ZnO 0-10 weight%” (insoluble zinc compound) and stannous oxide “SnO 0-5 weight %” (insoluble stannous compound) (p. 5, para. [0033]).  
The prior art is anticipatory insofar as it teaches an orally acceptable carrier, an insoluble stannous compound and an insoluble zinc compound.

Zimmer et al. teaches an example of an Icy gel toothpaste (p. 81-82) comprising high water, as per claims 2, 15, insofar as it comprises 11.25% water.  The toothpaste additionally comprises sorbitol, glycerine, 0.5% cellulose gum (polymeric rheological modifier), 3% PEG-32 (polymeric rheology modifier), sodium benzoate, sodium saccharin, hydrated silica, flavor and Blue 1 (Id.).  Application to the oral cavity, as per claim 23, would have been expected.

2) Claim(s) 1-4, 9-18, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glandorf et al., (US 20070025928, cited in IDS).
Glandorf et al. teaches oral care compositions comprising “a stannous ion source” for “control of breath malodor, control of dental plaque growth and metabolism, reduced gingivitis, decreased progression to periodontal disease, reduction in dental hypersensitivity and reduced coronal and root dental caries” (Abstract), as per claim 23.
Glandorf et al. teaches a specific embodiment of a dentifrice (orally acceptable carrier) composition comprising 1.062% Stannous Fluoride (soluble stannous compound) , 5% zinc carbonate (insoluble zinc compound), 0.600% sodium hydroxide (precipitating agent), 17.500% Poloxamer 407 (polymeric rheology modifier), 0.850 xanthan gum, 0.200% polyoxyethylene, 45.348% water (high water) (p. 13-14, para. [0110], formula 3a).
claim 9, the free stannous ion from the soluble stannous fluoride should react with the free hydroxide ion from sodium hydroxide to precipitate stannous hydroxide (insoluble stannous compound) (see Instant Specification a tp. 3-4, para. [0017]).
Accordingly, this embodiment is anticipatory insofar as it comprises stannous hydroxide (insoluble stannous compound) and zinc carbonate (insoluble zinc compound) in an orally acceptable carrier.
Given the amount of sodium hydroxide present, the composition would have provided less than 30% soluble stannous as a fraction of total stannous (see Instant Specification Tables 1-3. p. 27-30).  Since Zinc carbonate is the only source of zinc compound, it would also have less than 30% soluble zinc as a fraction of total zinc, as per claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4 and 9-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glandorf et al., (US 20070025928, cited in IDS).
Assuming, purely arguendo, that Glandorf et al. does not provide enough specificity to anticipate the instant claims, it would have been obvious, for the reasons given above, for the compositions of Glandorf et al. to comprise an insoluble zinc compound and insoluble stannous compound in an orally acceptable carrier.
Further, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add anionic polymers, as per claims 19-20, to the compositions of Glandorf et al. insofar as Glandorf et al teaches incorporating “polymeric polycarboxylates” as “anticalculus agents”, wherein polymeric polycarboxylates include “1:4 to 4:1 copolymers of maleic anhydride with methyl vinyl ether” (p. 7, para. [0067]).

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-4, 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 20 of U.S. Patent No. US 8,865,137. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.

2) Claims 1-4, 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,320,699. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.
3) Claims 1-4, 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 25-31 of U.S. Patent No. 8,652,495. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.

5) Claims 1-4, 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,646,420. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.
6) Claims 1-4, 9-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,172,770. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.

7) Claims 1-4, 9-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-17 of copending Application No. 15/708,556 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8) Claims 1-4, 9-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/717,014 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims compositions comprising a combination of insoluble zinc and stannous compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                      



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.